DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,607,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations recited in the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 


one or more data storage devices utilizing one or more data models; 
an input interface; 
a plurality of software services operated by the one or more processors and deployed over a web service, each of the software services responding to calls over the web service; 
a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 







a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; and 
a ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted.





Claim 14:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: - 35 – 
operating a plurality of software services by one or more processors; 
deploying the plurality of software services over a web service, each of the software services responding to request or response calls over the web service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 







a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service, wherein each of the request queue and the storage queue is immutable such that all new entries to a corresponding queue are appended sequentially to the corresponding queue and no edits or deletion of any existing entries in the corresponding queue is permitted.
US Patent No. 10,607,442
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 
one or more memory devices coupled to the one or more processors; 
one or more data storage devices utilizing one or more data models; 
an input interface and an output interface; a plurality of software services operated by the one or more processors and deployed over a representational state transfer (REST) service utilizing a hypertext transfer protocol (HTTP), each of the software services responding to request or response calls over the REST service; 
a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 
a response queue holding response calls from at least one of the plurality of software services for communication to the output interface; 
a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; and 
a ledger service coupled to the storage queue, the response queue, and the request queue, the ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue, the response queue, and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted.

Claim 15:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: 
operating a plurality of software services by one or more processors; 
deploying the plurality of software services over a representational state transfer (REST) service utilizing a hypertext transfer protocol (HTTP), each of the software services responding to request or response calls over the REST service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 
holding response calls in a response queue from at least one of the plurality of software services for communication to an output interface; 
a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service coupled to the storage queue, the response queue, and the request queue, wherein each of the request queue, the response queue, and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,885,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations recited in the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 
one or more data storage devices utilizing one or more data models; 
an input interface; 
a plurality of software services operated by the one or more processors and deployed over a web service, each of the software services responding to calls over the web service; 

a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 
a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; and 
a ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted.













Claim 14:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: - 35 – 

operating a plurality of software services by one or more processors; 
deploying the plurality of software services over a web service, each of the software services responding to request or response calls over the web service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 

a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service, wherein each of the request queue and the storage queue is immutable such that all new entries to a corresponding queue are appended sequentially to the corresponding queue and no edits or deletion of any existing entries in the corresponding queue is permitted.




Patent No. 10,885,741
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 
one or more data storage devices utilizing one or more data models; 
an input interface; 
a plurality of software services operated by the one or more processors and deployed over a web service utilizing a hypertext transfer protocol (HTTP), each of the software services responding to calls over the web service; 
a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 
a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; 
a ledger service coupled to the storage queue and the request queue, the ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted; and 
a rules engine coupled to the ledger service, the rules engine including a plurality of conversion rates, each of the conversion rates indicating a conversion exchange value between at least two funds of different types, wherein a first of the two funds includes an amount of real money and a second of the two funds includes an amount of promotional credits.

Claim 15:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: 

operating a plurality of software services by one or more processors; 
deploying the plurality of software services over a web service utilizing a hypertext transfer protocol (HTTP), each of the software services responding to calls over the web service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 
a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service coupled to the storage queue and the request queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted; and providing a plurality of conversion rates in a rules engine coupled to the ledger service, each of the conversion rates indicating a conversion exchange value between at least two funds of different types, wherein a first of the two funds includes an amount of real money and a second of the two funds includes an amount of promotional credits.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,328,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations recited in the instant application.
The following chart illustrates limitation correspondence between claim sets.

Instant Application
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 
one or more data storage devices utilizing one or more data models; 
an input interface; 
a plurality of software services operated by the one or more processors and deployed over a web service, each of the software services responding to calls over the web service; 
a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 
a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; and 
a ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted.













Claim 14:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: - 35 – 
operating a plurality of software services by one or more processors; 
deploying the plurality of software services over a web service, each of the software services responding to request or response calls over the web service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 
a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service, wherein each of the request queue and the storage queue is immutable such that all new entries to a corresponding queue are appended sequentially to the corresponding queue and no edits or deletion of any existing entries in the corresponding queue is permitted.

Patent No. 11,328,555
Claim 1:
A standalone digital wallet manager managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, comprising: one or more processors; 
one or more data storage devices utilizing one or more data models; an input interface; 
a plurality of software services operated by the one or more processors and deployed over a web service, each of the software services responding to calls over the web service; 
a request queue receiving asynchronous request calls from at least one of the plurality of software services via the input interface; 
a storage queue feeding the one or more data storage devices the plurality of balances of funds associated with the plurality of players of one or more gaming systems; 
a ledger service managing access to the balances of funds stored in the storage queue, wherein each of the request queue and the storage queue is immutable such that all new entries to the queue are appended sequentially to the queue and no edits or deletion of any existing entries in the queue is permitted; and a rules engine coupled to the ledger service, the rules engine including a plurality of conversion rates and a corresponding rule associated with each of the conversion rates, each of the conversion rates indicating a conversion exchange value between at least two funds of different types, and each of the corresponding rules indicating one or more conditions that must be satisfied to convert between the at least two funds of different types.

Claim 14:
A computer-implemented method of managing a plurality of balances of funds associated with a plurality of players of one or more gaming systems, the method comprising: 
operating a plurality of software services by one or more processors; deploying the plurality of software services over a web service, each of the software services responding to request or response calls over the web service; 
receiving in a request queue asynchronous request calls from at least one of the plurality of software services via an input interface; 
a storage queue feeding one or more data storage devices the plurality of balances of funds associated with the plurality of players; managing access to the balances of funds stored in the storage queue by a ledger service, wherein each of the request queue and the storage queue is immutable such that all new entries to a corresponding queue are appended sequentially to the corresponding queue and no edits or deletion of any existing entries in the corresponding queue is permitted; and providing a plurality of rules in a rules engine coupled to the ledger service, the rules engine including a plurality of conversion rates, each of the conversion rates indicating a conversion exchange value between at least two funds of different types, and each of the plurality of rules indicating one or more conditions that must be satisfied to convert between the at least two funds of different types.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876